EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please cancel withdrawn claims 14-16.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not disclose or suggest a balloon catheter including a catheter shaft defining a plurality of lumens and an internal should, a support assembly extending within one of the plurality of lumens, the support member including a first member, a second member disposed over the first member, a leading end of the second member is free of direct physical attachment to the first member and bears against the internal shoulder, in combination with the other claimed elements. 
Regarding claim 17, the prior art of record does not disclose or suggest a method of performing a surgical procedure on a patient including a catheter shaft defining a plurality of lumens and an internal should, a support assembly extending within one of the plurality of lumens, the support member including a first member, a second member disposed over the first member, a leading end of the second member is free of direct physical attachment to the first member and bears against the internal shoulder, in combination with the other claimed elements. 
The closest prior art included Blaeser et al. (US 5,490,837), Goodin et al. (US 6,066,114), Nishigishi (US 2012/0226231A1) which disclose a second member but failed to disclose the second member having a leading end that was free of direct physical attachment to the first member but contacted the internal shoulder of the shaft. No motivation was found to modify one reference to include a second member or to provide an internal shoulder against which the second member bears.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771